DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: configured to throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 15, 18 are objected to because of the following informalities:
Claim 15: Perhaps applicant should replace “and” in line 3 with –as--.  
--. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 2: it is not clear how an IC is used.
Claim 3: it is not clear how one frequency is being measured, by what particular means.
Claim 5: it is not clear how a frequency during production is measured, by what particular means.
Claim 6: it is not clear how an ambient temperature is determined, by what particular means.
Claim 7: it is not clear what the oscillator is connected to: to at least one antenna or to the integrated circuit. Is the oscillator connected to the IC by means of an an antenna would further limit claim 1 which claim 7 is dependent on.
Claim 8: it is not clear how a signal is measured. By what particular means.
Claims 9-10: it is not clear what applicant means by a relative frequency code. How a relative frequency code is obtained?
Claim 12: it is not clear how a dedicated capacitor is structurally related to the rest of the claimed elements.
Claim 13: it is not clear how the capacitor adjusted, by what particular means.
Claim 14: A) it is not clear what applicant means by over-the-air signal.
B) it is not clear how the reference signal of a radio frequency carrier frequency is determined.
C) it is not clear how the calibration is done. Is it done by comparison of the reference signal/ over-the-air frequency? Comparison to what particular parameter? Please explain.
Claim 15: it is not clear how the limitations of claim 15 would further limit claim 14 which claim 15 is dependent on.
It is not clear if a reference signal of claim 15 is the same as the reference signal of claim 14.
Claim 18: it is not clear what applicant means by a high quality factor.
The dependent claims are rejected by virtue of their dependency on the independent claims.
Furthermore, please note: in the rejection on the merits, the claims are rejected “as best understood by the Examiner”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104993794A [hereinafter CN] in view of Hazucha et al. (U.S.20100118501) [hereinafter Hazicha].
CN discloses and LC oscillator wherein an inductor is connected to a capacitor. The inductor is implemented in a CMOS technique.
CN does not explicitly teach the inductor as claimed.
Hazucha discloses in Fig. 3 an IC package substrate comprising a single layer inductor disposed within a single layer inlay [0027], [0029], Figs. 4-7, wherein the single layer inductor  is configured in a spiral pattern 4 [0003] within the layer of the inlay [0030], wherein an IC is mounted on a single layer inlay, Fig. 2; and a capacitor included in the IC , Fig. 3, capacitor C, wherein the capacitor C is connected to the single layer inductor, Fig. 3, [0023].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the inductor of CN with the inductor of Hazucha, because both of them are inductors which are implemented with IS, which will perform the same function of completing of LC circuit if one is replaced with another.

Therefore, it would have been obvious to one skilled in the art at the time of the effective filing date of the invention, to change the performance of the capacitor, as required so satisfy a desired capacity-temperature characteristics, thus, temperature sensitivity, depending on the intended use of the device, so as improve an accuracy of the device.
        Claims 3-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN and Hazucha, as applied to claims above, and further in view of CN 103684254A [hereinafter CN2].
CN and Hazucha disclose the device as stated above.
They do not explicitly teach the limitations of claims 3-6, 9-10.
For claims 3-6, 9, 10: CN2 discloses a device in the field of applicants endeavor and teaches to measure oscillation frequency of LC oscillator under different temperatures to obtain a temperature dependent table (LUT) according to current ambient temperature from temperature-frequency LUT corresponding to the frequency Fn at a current temperature [0034].
Therefore, Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN and  Hazucha, as applied to claims above, and further in view of CN 110133472A [hereinafter CN3].
CN and Hazucha disclose the device as stated above.
They do not explicitly teach the limitations of claim 7.
For claim 7: CN3 discloses a device in the field of applicant’s endeavor and teaches an IGBT chip that uses an antenna to receive an oscillation signal from LC oscillator.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have an antenna, so as to transmit a signal, as very well known in the art.
         Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN and Hazucha, as applied to claims above, and further in view JP 2012165314 A [hereinafter JP].
CN and Hazucha disclose the device as stated above.
They do not explicitly teach the limitations of claims 12.
For claim 12: JP teaches to add an adjustment fixed (dedicated) capacitor in parallel with the parasitic capacitance as an adjustment means to obtain optimum temperature oscillator characteristics.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the capacitor in parallel with a parasitic capacitance, so as to compensate for the parasitic capacitance, thus, improve the accuracy of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claims 8, 14-19 due to the reasons stated above, see 112 rejections.
CN 104993794A discloses and LC oscillator wherein an inductor is connected to a capacitor. The inductor is implemented in a CMOS technique.
CN 109215979A discloses a device/ single chip inductor comprising a single planar spiral coil structure 5, Fig. 1
JP 4259174 B2 discloses an LC oscillator.
Bruset et al. (U.S. 20140294042) discloses a temperature sensitive oscillator whose frequency is temperature dependent (at least claim 1 of Bruset).
EP2813 898 A1/ U.S. 20140312886) states that LC oscillator frequency is temperature depenedent [0053], [0054].
CN 1929117B teaches an LC oscillator having calibration information 20 stored in a memory 18, the calibration information for controlling an output signal frequency as a function of temperature [0059].
CN 100405747CDiscloses an LC oscillator comprising an IC circuit and an antenna connected to an IC circuit.
CN 110133472A Teaches an IGBT chip that uses an antenna to receive an oscillation signal from LC oscillator.

CN 103684254A Teaches to measure oscillation frequency of LC oscillator under different temperatures to obtain a temperature dependent table (LUT) according to current ambient temperature from temperature-frequency LUT corresponding to the frequency Fn at a current temperature [0034].
Changes in temperature around the capacitor affect the value of the capacitance because of changes in the dielectric properties. If the air or surrounding temperature becomes too hot or too cold the capacitance value of the capacitor may change so much as to affect the correct operation of the circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 25, 2022